 

 

United States District Court

 

 

SOUTHERN DI STRICT O`E` TEXAS
MCALLEN DIVISION
UNITED STATES OF AMERICA
~ V_ _ CR|M|NAL COMPLA|NT
111 Leonardo OChoa t y PRlNc/PAL United States Case Number:
YoB: 1991 M_13_ 23 1 q _M
'Z ~' Yanellie Oddeth Siller co-PR/NclPAL United States `
YOB: 1 992
3~' Cynthia M_arie Villarreal co-PRINc/PAL United States
YoB; 1999

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my \

knowledge and belief. On or about November 5, 2018 in Hida|go `County, in
the Southem District of Texas 4 defendants(s) did,

(T rack Statutory Language of Oj"ense) -

knowing or in reckless disregard of the fact lsmae| Mancia-Hernandez, a citizen of Honduras and E|mer
Antonio Moz-Henriquez, a citizen of E| Sa|vador, along with two (2) other undocumented aliens, for a total of
four (4), who had entered the United States` ln violation of law, did knowingly transport, or move or attempted
to transport aliens' ln furtherance of such violation of law within the United States, that ls, from a location

near Sullivan City, Texas to the point of arrest near La Joya, Texas,

in violation of Title 8 United States Code, Section(s) 8 USC 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent and\ that this complaint is based on the
‘ following facts: 4 _ '

On November 05, 2018, the McAllen Border Patrol Station received a call from a reliable citizen and stated that
a black sports utility vehicle (SUV) and a white sedan loaded up with illegal aliens in Los Ebanos, Texas.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: -Yes |:| No

 

 

Gerardo Montalvo . Senior Patro| Agent
Printed Name of Complainant

 

 

 

November 7, 201 di _ _ at lVch||en, Texas /-\}\
Date a
Juan F A|anis , U. S. lvlagistrate Judge " h

 

 

Name and Tit|e of Judicia| Of&cer ` jdnature of Judicia| Off”lcer

ease 7:18-Cr-Otmrr@9@sm1ras nrsrnWPM/Rrrlg Page 2 014
SOUTHERN DISTRlCT OF TEXAS
McALLEN, TExAs

ATTAcHMENT To chlvllNAL coMPLAlNT:
M-18-23\6l -M/ ~-

RE: Leonardo Ochoa
¥anel|ie Oddeth Siller
Cynthia Marie Vi||arreal

CQNTINUATION:

Aerostat camera operator (Al) scanned the area and observed a black SUV traveling northbound on
Guadalupe"Flo`res road. Al» observed the SUV driving recklessly by traveling against traffic on
Highway 83. The SUV then drove into a neighborhood and met up with a white Ford Mustang. Al
then observed the black SUV transfer two individuals to the white Mustang. Both vehicles then left
the area and began traveling east on Highway 83.

Agents requested assistance from the Texas Department of Public Safety. Trooper Rodriguez
responded and conducted a traffic stop on the black SUV for incompliance with traffic-control
device. BPA Zavala assisted the Trooper and conducted an immigration inspection on the three
subjects in the vehicle. The driver was identified as Leonardo OCHOA, a United States Citizen`.
The other two subjects in the vehicle neely admitted to being illegally present in the United States.

BPA Fernando Soto conducted a vehicle stop on the white Ford Mustang. BPA Soto conducted an
immigration inspection on four of the subjects in the vehicle. The driver was identified as Yanellie
Oddeth SILLER and the passenger was identified as Cynthia Villarreal, both United States Citizens.
Also m the car was SILLER’s child and two individuals m the back seat who freely admitted to
being illegally present in the United States.

SILLER’s child,was released to the care of family members. All other subjects were placed under
arrest and transported to McAllen Station for further processing.

PRINCIPAL STATEMENT:

Leonardo OCHOA was advised of his Miranda Rights. He stated he understood his Rights and
agreed to provide a sworn statement without legal counsel. /

OCHOA stated that his friend offered him to pick up illegal aliens near the Los Ebanos, Texas.
OCHOA accepted the offer, and was going to get paid $100 USD per person. After driving to Los
Ebanos, OCHOA stated that a total of four illegal aliens jumped in his SUV and then drove back to
Highway 83.

OCHOA stated that his wife and sister accompanied him to Los Ebanos but was not Wi'lling to
provide their role in the smuggling event. He stated that during the smuggling event he had
continuous communication with his wife.via cell phone as she waited near Highway 83. He told his
wife to meet him and to take a male and female in the Mustang, since he was worried about drawing
too much attention. After the aliens loaded, OCHOA stated they traveled eastbound on Highway 83
and were encountered by law enforcement officials within minutes. OCHOA further stated that he
took full responsibility for the failed smuggling event and regretted involving his\wife andl sister.

`\
\

Page 2

ease 7:18--cr owpnggzmq'gs imagme gUQ/Rrrla Page 3 014

SOUTHERN DlSTRlCT OF TEXAS
McALLEN, TEXAS

ATTAcHlleNT To cRn\mNAL colleLAlNT:
1148-wm -M

RE: Leonardo 0choa
Yanellie Oddeth Siller
Cynthia'Marie Vi||arreal

C_ONTINUATION: v 1

CO- PRINCIPAL STATEMENT:
At the time of arrest, Yanellie Oddeth SILLER was read her Miranda Rights; however, Agents were unable to
obtain a sworn statement from SILLER due to time constraints

CO- PRINCIPAL STATEMENT:
Cynthia Marie VILLARREAL was advised of her Miranda Rights. She stated she understood her Rights and
agreed to provide a sworn statement Without legal counsel.

VILLARREAL stated that she lend her brother, OCHOA, her white Mustang. VILLARREAL‘ stated she
accompanied SILLER and OCHOA to La Joya, Texas. VILLARREAL claims that when they were on the
road, SILLER informed her they were going to provide counter-surveillance for a human smuggling attempt
that OCHOA was coordinating. VILLARREAL stated she didn’ t tell them “no” because they are family. She
also stated she was hearing the conversation involving the smuggling attempt through SILLER’s cellphone,
as it was on speaker. VILLARREAL said they drove south from the Highway and she noticed several illegal
aliens exit the brush and getting picked up by OCHOA. VILLARREAL stated they met up with OCHOA in
a residential area and he instructed two illegal aliens to exit his SUV and get into her Mustang.
VILLARREAL stated she didn’ t want to take the illegal aliens but ultimately agreed after OCHOA and
SILLER convinced her. VILLARREAL stated they were stopped by a marked Border Patrol unit just minutes
after.

MATERIAL WITNESSES STATEMENTS:
Ismael MANCIA-Hernandez and Elmer Antonio MOZ-Henriquez were advised of their Miranda Rights.
Both stated they understood their Rights and agreed to provide a sworn statement without legal counsel.

MANCIA, a citizen of Honduras, stated his wife made smuggling arrangements and paid $1,500 USD to be
smuggled into the United States. '

MANCIA stated three other illegal aliens rafted across the river with him into the United States. He stated the
, group was given instructions to get into a vehicle which was waiting nearby He stated that they ran towards
a road and observed a black F ord SUV with a single male driver. The driver instructed them to get into the
SUV. MANCIA and the other three subjects got in the vehicle and he noticed the driver was speaking on the
phone with a female. He stated that they met with a white sedan occupied by two females. He stated that the
driver of the F ord SUV instructed another male and female passenger to exit the SUV and get into the
Mustang. MANCIA stayed in the Ford SUV along with another male subject and that they Were stopped by
law enforcement officials within a few minutes of traveling on the road.

MANCIA was able to identify the driver of the Ford SUV as Leonardo OCHOA through an official CBP
photo lineup.

Page 3

Case 7:18--cr OEFNFTEDC§WE|S |fjps"|r]"i|'|>§p@@l;]/Rip‘léz Page 4 of 4

SOUTHERN DlSTRlCT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CR|M|NAL COMPLA|NT:

M-18--13\6\ -lvl

RE: Leonardo Ochoa
Yanellie Oddeth Siller
Cynthia Marie Vi||arreal

CONTINUATION:

MOZ, a citizen of El Salvador, stated he made the smuggling arrangements and paid $200 Me_xican
pesos out of a total undisclosed amount of money to be smuggled into the United States.

MOZ-Henriquez stated that he was crossed into the United States with three other people in a raft.
MOZ was instructed to get into a black SUV which would be waiting for them. MOZ stated he saw
a black Ford SUV circling the area and being driven by a male. MOZ stated that all four of the
illegals to include himself loaded into the vehicle and they were driven away. He stated that the
driver, was communicating with a woman over the phone and discussing the smuggling event. He
stated that they departed the area and met up with a white two door car occupied by two females. He
iilrther' added that the two vehicles pulled up alongside each other, the male driver instructed another
male and female to exit the SUV and get into-the white car. MOZ stated that he observed the female
passenger of the White Mustang exit the vehicle so that the two individuals could enter the back seat. '
MOZ also stated the females never argued nor did they seem forced to take the two aliens. MOZ
then stated that`they departed the area and the white car remained ahead of them as they traveled
away from the area. Shortly thereafter, the black Ford SUV they were traveling 1n was stopped by
law enforcement officials

MOZ-Henriquez was able to identify, through official CBP photo lineups, Leonardo OCHOA,
~ Cynthia Marie VILLARREAL, and Yanellie Oddeth SILLER as being the individuals responsible
for various roles during the failed smuggling event.

Page 4

